DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Baker US 20080232448 A1 teaches multiple antenna configurations are assessed to determine the configuration that results in the highest RSSI at a particular frequency. A threshold value is established from the plurality of RSSI values obtained for the various antenna combinations (Par. 65).
Chen et al. US 20160254850 A1 teaches comparing the one or more signal quality metrics includes comparing the one or more signal quality metrics of the wireless signal received by the default receiving antenna to a threshold. In this example, the act of selecting the receiving antenna include selecting the default receiving antenna responsive to the one or more signal quality metrics of the wireless signal received by the default receiving antenna exceeding the threshold. The method also further include adjusting the threshold based on the one or more signal quality metrics of the wireless signal received by each of the at least two antennas over the period of time (Par. 14).
Raghavan et al. US 20160198474 A1 If determines that the UE's estimate of signal energy for best base station beamforming vector from the selected antenna subarray falls below the chosen SNR threshold, apply adapt SRN thresholds by select/choose another/second threshold and If the received signal is above the second SNR threshold, enter the data/communicate phase (Fig. 21 and Pars. 188-189).
Zhang et al. US 20150222331 A1 teaches the UE adjust the threshold based on an FER or PER detected by the UE in order to optimize antenna selection performance. For example, if the threshold is an SNR value, the UE may apply an outer loop algorithm based on the FER to adjust the SNR value by determining whether the FER detected by the UE is below a certain percentage (e.g., whether FER &lt;1%) or above a certain percentage (e.g., whether FER &gt;1%). For example, if the FER is below a certain percentage, the UE may decrease the threshold based on equation 3. However, if the FER is above a certain percentage, the UE may increase the threshold based on equation 4 (Par. 71).
Larish et al. US 10039016 B1 teaches an ML server (or ML engine) to manage collection of network data, model clusters, and recommend/implement optimization measures. In one implementation, RF optimization platform 150 is a distributed component. In one implementation, RF optimization platform 150 automatically implement changes in network settings (e.g., cell tower antenna tilt, cell power settings, inactivity timers, etc.) based on machine learning algorithms. In another implementation, RF optimization platform 150 optimize energy efficiency by switching off sites and/or carriers during off peak hours (Fig. 7 and Col. 3).
Therefore, the prior art of made of record does not teach or fairly suggest the claimed elements “train a neural network based at least in part on the one or more 9communication metrics; 10determine an antenna switching threshold based at least in part on the 11trained neural network” as recited in independent claim 1, independent claim 20, independent claim 39 and independent claim 40.


Conclusion
:
Shen et al. US 6847810 B2 
Senior et al. US 20180316412 A1
Jorgovanovic et al. US 9742481 B1
Kamiya et al. US 20200012274 A1
Kim et al. US 20170373712 A1
Nakamura US 20150318625 A1
Gopal et al. US 10291310 B1
Tokubo US 20180095529 A1
Liang et al. US 20040204105 A1
Shelton US 20190206563 A1
Christoffersson et al. US 20130095869 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/11/2021